In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-18-00006-CV


                    IN RE STEVE MONTRELL WILLIAMS, RELATOR

         OPINION ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                      January 22, 2018

                              MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       Relator, Steve Montrell Williams, inmate proceeding pro se, filed a petition for a

writ of mandamus. Through it, he seeks relief directed at employees of the prison unit

wherein he is incarcerated. We deny the petition.

       This court has the authority to issue 1) writs of mandamus against a judge of a

district or county court in our district and 2) all writs necessary to enforce our jurisdiction.

TEX. GOV’T CODE ANN. § 22.221(a) & (b) (West 2004); In re James, No. 07-16-00113-CR,

2016 Tex. App. LEXIS 3026, at *2 (Tex. App—Amarillo Mar. 23, 2016, orig. proceeding).

The employees against whom relief is sought are not judges. Nor has Williams shown

that he has a live appeal or other cause pending before this court with which the prison
employees are interfering. Thus, he has not shown that issuance of a writ is necessary

to enforce our jurisdiction.

       Accordingly, we deny the petition for writ of mandamus.



                                                            Per Curiam




                                           2